IN THE COURT OF APPEALS OF IOWA

                                      No. 18-2225
                                Filed February 20, 2019


IN THE INTEREST OF M.S., M.S., M.S., and M.S.,
Minor Children,

A.S., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Chickasaw County, Linnea M.N.

Nicol, District Associate Judge.



          A father appeals the termination of his parental rights in his four children.

AFFIRMED.



          William P. Baresel of Prichard Law Office, PC, Charles City, for appellant

father.

          Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

          Nathaniel Schwickerath, New Hampton, attorney and guardian ad litem for

M.S., M.S., and M.S.

          Jamie L. Schroeder, Waterloo, attorney and guardian ad litem for M.S.



          Considered by Doyle, P.J., and Mullins and McDonald, JJ.
                                         2


McDONALD, Judge.

       Anthony appeals from an order terminating his parental rights in his four

children. The juvenile court terminated Anthony’s parental rights pursuant to Iowa

Code section 232.116(1)(e) and (f) (2018). On appeal, Anthony does not contest

the sufficiency of the evidence supporting the statutory grounds authorizing the

termination of his parental rights. Instead, he contends it is not in the children’s

best interest to terminate the parent-child relationships.     This court reviews

“proceedings terminating parental rights de novo.” In re A.S., 906 N.W.2d 467,

472 (Iowa 2018).

       The record reflects the children were removed from the home in December

2016 when two of the children were seriously injured in a car accident. Anthony

caused the accident by driving under the influence of methamphetamine and

marijuana. After removal, the parents were largely unavailable and otherwise not

responsive to services. At the time of the termination hearing, Anthony was

incarcerated on a fifteen-year sentence arising out of the traffic accident. At the

same time, the mother was commencing her own lengthy prison sentence for

various drug offenses. As the juvenile court noted, the children will be of majority

age by the time the parents discharge their respective sentences.

       Anthony recognizes he was not able to care for the children at the time of

the termination hearing, but he contends the juvenile court should have maintained

the parent-child relationships and placed the children in a guardianship.

Specifically, the children were placed with their adult sister, and Anthony requests

she serve as the children’s guardian while he is incarcerated. We conclude

Anthony’s proposed arrangement is not in the best interest of the children.
                                          3


       When considering the children’s best interest, we “give primary

consideration to the child[ren]’s safety, to the best placement for furthering the

long-term nurturing and growth of the child[ren], and to the physical, mental, and

emotional condition and needs of the child[ren].” Iowa Code § 232.116(2). We

consider both the long-term and immediate interests of the children. See In re J.E.,

723 N.W.2d 793, 798 (Iowa 2006). We evaluate “evidence of the parent’s past

performance, [because it] may be indicative of the quality of future care that parent

is capable of providing.” In re A.B., 815 N.W.2d 764, 778 (Iowa 2012) (quoting In

re C.B., 611 N.W.2d 489, 495 (Iowa 2000)); accord J.E., 723 N.W.2d at 798. We

give substantial weight to case history records in assessing a parent’s ability to

provide care in the future. See In re S.N., 500 N.W.2d 32, 34 (Iowa 1993).

       Here, there are no considerations that support maintaining the parent-child

relationships. Anthony has not provided stability for the children. There is little

reason to believe this will change upon the discharge of his sentence. More

important, “a guardianship is not a legally preferable alternative to termination.” In

re B.T., 894 N.W.2d 29, 32 (Iowa Ct. App. 2017). To the contrary, termination is

preferable under the circumstances presented. Both parents are serving lengthy

prison sentences and will be unavailable to the children.        The children need

permanency now. Terminating the parents’ respective rights allows the children

to be adopted by their older sister, who can then receive some financial support

for the care of the children.

       On de novo review, we conclude termination of Anthony’s parental rights is

in the best interest of the children. We affirm the judgment of the juvenile court.

       AFFIRMED.